                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,         )
                                  )   8:15-CV-00370-JFB-TDT
     Plaintiff/Counter-Defendant, )
                                  )
             v.                   )   ORDER
                                  )   DISCHARGING SUPERSEDEAS
                                  )   BOND
                                  )
NEBRASKA BEEF, LTD.,              )
                                  )
     Defendant/Counter-Plaintiff. )
______________________________________________________________________

        This matter comes before the Court on the Unopposed Motion by Defendant

Nebraska Beef, Ltd., to Discharge the Supersedeas Bond Number 104492964

(“Supersedeas Bond”) that was posted by The Travelers Casualty and Surety Company

of America (“Travelers”), as Surety, in the amount of Two Hundred Thousand Dollars

($200,000.00) at the request of Defendant Nebraska Beef, Ltd., as Principal.           The

unopposed motion states that the Bond is no longer required and should be discharged,

and Travelers and its parents, affiliates, and subsidiaries should be released from any

and all liability.

        IT IS THEREFORE ORDERED AND ADJUDGED that the obligations of Nebraska

Beef which were secured by the Supersedeas Bond have all been fully satisfied and

therefore the Supersedeas Bond Number 104492964 is no longer required and is hereby

fully and unconditionally discharged, released, and exonerated and Travelers hereby

released from any and all past, present and future liability arising under or in connection

with the issuance of the Supersedeas Bond.



                                            1
       IT IS FURTHER ORDERED AND ADJUDGED that the Clerk of the Court is

hereby directed to forthwith release the said Supersedeas Bond recorded with this Court

to counsel for Nebraska Beef, Ltd., Brian J. Brislen, for return to Travelers.


       Dated this 7th day of March 2019


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             2
